PD-0098-15
                                  PD-0098-15                                     COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
January 29, 2015                                                               Transmitted 1/23/2015 4:59:50 PM
                                                                                Accepted 1/29/2015 11:26:00 AM
                                        NO. 03-13-0037-CR                                          ABEL ACOSTA
                                                                                                           CLERK

 EDDIE MATTHEWS                                        *   IN THE COURT OF
      Petitioner                                       *

 VS.                                                   *   CRIMINAL APPEALS
                                                       *

 THE STATE OF TEXAS                                    *
      Respondent                                       *   AT AUSTIN, TEXAS




                   MOTION FOR EXTENSION OF TIME TO FILE
                    PETITION FOR DISCRETIONARY REVIEW
 TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS:

         COMES NOW, EDDIE MATTHEWS, Appellant, and files this Motion for an Extension in

 which to file a Petitioner for Discretionary Review. In support of this motion, Petitioner shows the

 Court the following:

                                                 I.

         The Petitioner’s appeal was affirmed by the Third Court of Appeals on December 23, 2014.

 Appellant’s P.D.R. is therefore due by January 23, 2015 Petitioner has requested no previous

 extensions.

                                                 II.

         Pursuant to Texas Rules of Appellate Procedure 68.2(c) Petitioner would hereby request an

 extension of time in which to file his P.D.R.

                                                 III.

         Counsel was just retained to represent Petitioner on PDR. Attorney for the Petitioner would

 further show the Court that he has been diligent in preparing Appellant’s application in this case.

  Due to counsel’s trial and appellate schedule he has not been able to complete the research and
drafting of the application, and would therefore request this extension so that he may timely do so.

       WHEREFORE, Appellant prays the Court grant this Motion and extend the deadline for

filing the Petitioner ’s PDR to February 23, 2015.


                                                      Respectfully Submitted,

                                                      ARIEL PAYAN
                                                      Attorney at Law
                                                      1012 Rio Grande
                                                      Austin, Texas 78701
                                                      (512) 478-3900
                                                      (512) 472-4102 (fax)
                                                      Arielpayan@hotmail.com

                                                         /s/ Ariel Payan
                                                      ARIEL PAYAN
                                                      State Bar No. 00794430


                                  CERTIFICATE OF SERVICE


        By my signature above I hereby certify that a true and correct copy of the above and
foregoing Motion for Extension of Time to File Petition for Discretionary Review has been
delivered to the Criminal District Attorney, on January 23, 2015.